DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 12/24/20 is acknowledged.
NOTE: This application is now being examined by a different examiner.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1, 2, 4-8, and 10-12
Withdrawn claims: None
Previously cancelled claims: 3 and 9
Newly cancelled claims: 4, 5, 10, and 11
Amended claims: 1 and 7
New claims: None
Claims currently under consideration: 1, 2, 6-8, and 12
Currently rejected claims: 1, 2, 6-8, and 12
Allowed claims: None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6-8, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sands et al. (U.S. 3,874,924) in view of Park et al. (KR 20090076000) and Gokhan (U.S. 2005/0244568 A1), as evidenced by Buck (U.S. 2007/0237874 A1).
Regarding claim 1, Sands et al. discloses a method of preparing an agglomeration-inhibited sweetener material composition (C2, L10-L14) in the form of a core coated with a coating layer (C3, L65 – C4, L2), where the core consists essentially of a sweetener material powder that is sucrose (C2, L33-L43) and the coating layer consists essentially of maltodextrin 
Sands et al. does not disclose (i) that the maltodextrin is indigestible, (ii) preparing the sweetener material powder by mixing sucrose and xylose at a ratio in the range of 1:0.07 to 1:0.2 in a mixer for food preparation capable of liquid phase spray, (iii) drying the mixture, (iv) the claimed concentrations of maltodextrin and sweetener material powder in the overall composition, or (v) the presence of residual water.
Regarding the maltodextrin being indigestible, Buck states: “‘Soluble fiber’ refers to a carbohydrate that is not absorbed, or is only slowly or partially absorbed, in the human gut. Such carbohydrates are called ‘soluble’ fiber because of the solubility and low absorption.” ([0027]). Sands et al. describes the maltodextrin as being “water-soluble” (C2, L44-L45), which would not be absorbed in light of the definition of Buck. The present specification states: “indigestible maltodextrin (resistant maltodextrin) is difficult for persons to digest” (P2, L15-L16), which aligns with the definition of Buck. Accordingly, the water-soluble maltodextrin of Sands et al. is considered to be indigestible maltodextrin.
As for the sweetener material being a combination of sucrose and xylose, Park et al. discloses a sweetener composition comprising 75-97% sucrose and 3-25% xylose (Abstract).
It would have been obvious to a practitioner skilled in the art to incorporate a mixture produced according to Park et al. as the sweetener of Sands et al. First, Sands et al. teaches that the sugar component may be “any type of crystalline sugar product, examples of which include dextrose, sucrose, lactose and blends thereof” (C2, L34-L37), which would prompt a practitioner capable of liquid phase spray” does not actually require any spraying to occur. The subsequent step of “scattering” also is not interpreted as requiring the use of any spraying mechanism. Sands et al. discloses a step of dry blending the white sugar component via mixing (C4, L13-L17; C5, L32-L33), which renders the use of a mixer obvious. Since the spray mechanism is not required in the claimed method, any mixer capable of mixing the sugars is considered to be obvious to a skilled practitioner. As such, mixing the sugars in a mixer for food preparation capable of liquid phase spray would be obvious to a skilled practitioner.
As for the claimed concentrations of maltodextrin and sweetener material powder in the overall composition, Gokhan discloses a similar composition comprising a sugar core encapsulated by a soluble fiber ([0010], [0033]), wherein the sugar may be in an amount approaching 100% ([0017], [0030]) and the fiber may consequently be in an amount approaching 0%.
It would have been obvious to one having skill in the art to produce the product of Sands et al. with concentrations of sugars and maltodextrin comparable to those disclosed in Gokhan. Sands et al. discloses the composition as comprising about 80-95% sugars and about 5-20% maltodextrin (C2, L15-L18; C5, L5-L15) but does not give any indication as to why a minimum amount of about 5% maltodextrin is used. A skilled practitioner would be motivated to consult 
As for the drying step and the residual water, Gokhan discloses the similar composition may be produced via the application of a wet shell component to a dry core composition via methods known in the art ([0109]) followed by drying of the shell ([0143], [0145]).
It would have been obvious for a skilled practitioner to produce a composition comparable to that of Sands et al. via the application of fiber in a liquid form that is subsequently dried resulting in a product with a minimal residual water content. MPEP 2144.06 II indicates that the substitution of equivalents known for the same purpose is prima facie obvious. The dry blending method of Sands et al. and the application of a liquid fiber mixture as in Gokhan are both methods for producing sugar with a coating of fiber, and as such are effectively recognized in the art as being interchangeable. Thus, producing a composition such as that of Sands et al. via method that involved a step of drying the applied fiber would be obvious to a skilled practitioner. Further, Gokhan et al. indicates the fiber layer is “under vacuum until dry” ([0143]), which renders a residual water content approaching 0% obvious. The claimed presence of residual water in the sweetener material composition is thus considered obvious.
As for claim 2, Gokhan discloses the overall encapsulated product may range from 10-1000 µm (i.e., 0.01-1 mm) ([0015]). A skilled practitioner would find particle sizes for the 
As for claim 6, Gokhan et al. indicates drying the combined product occurs “under vacuum until dry” ([0143]), which renders a residual water content approaching 0% obvious. The residual water content of 0.2 wt% or less is thus considered obvious.
Regarding claim 7, Sands et al. discloses a method comprising preparing a sweetener material composition (C2, L10-L14) in the form of a core coated with a coating layer (C3, L65 – C4, L2), where the core consists essentially of a sweetener material powder that is sucrose (C2, L33-L43) and the coating layer consists essentially of maltodextrin (C2, L44-L45), the method comprising co-pulverizing the maltodextrin and the sweetener material powder to form a mixture (C3, L63 – C4, L4; C4, L13-L18), wherein the sweetener material consists essentially of the maltodextrin and the sweetener material powder (C5, L5-L12).
Sands et al. does not disclose (i) that the method is for inhibiting sucrose absorption into the body, including a method step of administering the sweetener material composition to a subject in need of treatment, (ii) that the maltodextrin is indigestible, (iii) preparing the sweetener material powder by mixing sucrose and xylose at a ratio in the range of 1:0.07 to 1:0.2 in a mixer for food preparation capable of liquid phase spray, (iv) drying the mixture, (v) the claimed concentrations of maltodextrin and sweetener material powder in the overall composition, or (vi) the presence of residual water.
Regarding the maltodextrin being indigestible, Buck states: “‘Soluble fiber’ refers to a carbohydrate that is not absorbed, or is only slowly or partially absorbed, in the human gut. Such carbohydrates are called ‘soluble’ fiber because of the solubility and low absorption.” ([0027]). 
As for the sweetener material being a combination of sucrose and xylose, Park et al. discloses a sweetener composition comprising 75-97% sucrose and 3-25% xylose (Abstract).
It would have been obvious to a practitioner skilled in the art to incorporate a mixture produced according to Park et al. as the sweetener of Sands et al. First, Sands et al. teaches that the sugar component may be “any type of crystalline sugar product, examples of which include dextrose, sucrose, lactose and blends thereof” (C2, L34-L37), which would prompt a practitioner to consult additional references for suitable blends. Park et al. discloses that the blend of sucrose and xylose is particularly suited for diabetic consumers due to modulating the blood sugar level (Abstract). Thus, incorporating the blend disclosed in Park et al. into the product of Sands et al. would be obvious, thus rendering the claimed step of mixing sucrose and xylose at a ratio in the range of 1:0.07 to 1:0.2 obvious to a skilled practitioner. The requirement that the two components be mixed “in a mixer for food preparation capable of liquid phase spray” does not actually require any spraying to occur. The subsequent step of “scattering” also is not interpreted as requiring the use of any spraying mechanism. Sands et al. discloses a step of dry blending the white sugar component via mixing (C4, L13-L17; C5, L32-L33), which renders the use of a mixer obvious. Since the spray mechanism is not required in the claimed method, any mixer capable of mixing the sugars is considered to be obvious to a skilled practitioner. As such, 
As for the purpose of the method, Park et al. also discloses that the combination of sucrose and xylose serves to inhibit absorption of sugar in order to lower the concentration of sugar in the blood (Abstract). Since the incorporation of a sucrose/xylose mixture was shown to be obvious as detailed previously, the effects of ingesting such a mixture as related to inhibiting sucrose absorption would further be obvious as taught in Park et al. The effects implicitly require a step of administering the mixture to an individual in need of treatment, which further renders obvious the claimed administration step.
As for the claimed concentrations of maltodextrin and sweetener material powder in the overall composition, Gokhan discloses a similar composition comprising a sugar core encapsulated by a soluble fiber ([0010], [0033]), wherein the sugar may be in an amount approaching 100% ([0017], [0030]) and the fiber may consequently be in an amount approaching 0%.
It would have been obvious to one having skill in the art to produce the product of Sands et al. with concentrations of sugars and maltodextrin comparable to those disclosed in Gokhan. Sands et al. discloses the composition as comprising about 80-95% sugars and about 5-20% maltodextrin (C2, L15-L18; C5, L5-L15) but does not give any indication as to why a minimum amount of about 5% maltodextrin is used. A skilled practitioner would be motivated to consult an additional reference for further instruction, such as Gokhan, which discloses a similar product having lower amounts of soluble fiber. Park et al. of course discloses the sugar mixture without any fiber coating (Abstract). The use of a lower amount of fiber would be preferable simply on the basis that the primary product of the composition is the sugar and the fiber/maltodextrin 
As for the drying step and the residual water, Gokhan discloses the similar composition may be produced via the application of a wet shell component to a dry core composition via methods known in the art ([0109]) followed by drying of the shell ([0143], [0145]).
It would have been obvious for a skilled practitioner to produce a composition comparable to that of Sands et al. via the application of fiber in a liquid form that is subsequently dried resulting in a product with a minimal residual water content. MPEP 2144.06 II indicates that the substitution of equivalents known for the same purpose is prima facie obvious. The dry blending method of Sands et al. and the application of a liquid fiber mixture as in Gokhan are both methods for producing sugar with a coating of fiber, and as such are effectively recognized in the art as being interchangeable. Thus, producing a composition such as that of Sands et al. via method that involved a step of drying the applied fiber would be obvious to a skilled practitioner. Further, Gokhan et al. indicates the fiber layer is “under vacuum until dry” ([0143]), which renders a residual water content approaching 0% obvious. The claimed presence of residual water in the sweetener material composition is thus considered obvious.
As for claim 8, Gokhan discloses the overall encapsulated product may range from 10-1000 µm (i.e., 0.01-1 mm) ([0015]). A skilled practitioner would find particle sizes for the individual particles that fall within that range to be obvious, which renders the claimed average particle size ranges of 150-300 µm for the sucrose and 150-350 µm for the xylose obvious to a skilled practitioner.
As for claim 12, Gokhan et al. indicates drying the combined product occurs “under vacuum until dry” ([0143]), which renders a residual water content approaching 0% obvious. The residual water content of 0.2 wt% or less is thus considered obvious.
Response to Arguments
Claim Rejections - 35 U.S.C. § 103(a) of claims 1, 2, 4, 6-8, 10, and 12 over Corliss et al., De Baets, and Gokhan; and claim 5 and 11 over Corliss et al., De Baets, Gokhan and Park et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first argued that claims as now amended to require the sweetener material and the coating component to consist essentially of the claimed ingredients overcomes the rejections in view of Corliss et al. as the primary reference, since the compositions disclosed therein contain additional ingredients that would materially affect the basic characteristics of the composition (Applicant’s Remarks, p. 6, ¶6 – p. 8, ¶3).
Applicant’s arguments have been considered but are moot because the new grounds of rejection rely on Sands et al. in view of Park et al. as related to the composition of the core and coating materials instead of Corliss et al. Sands et al. and Park et al. (along with Gokhan and Buck et al.) are considered to render the claimed method and resulting product obvious.
Applicant then argued that the claimed methods produce unexpected results in the form of a sweetener material composition that “solidifies the latest despite having a smaller particle size” (Applicant’s Remarks, p. 9, ¶1). Applicant asserted that coating the particles with the indigestible maltodextrin prevented agglomeration of the particles due to water absorption and temperature increase (Applicant’s Remarks, p. 9, ¶¶2-3). Applicant then asserted that the formulation of the composition was optimized via further experimentation (Applicant’s Remarks, p. 9, ¶4). Applicant alleged that the experimental data was commensurate in scope with 
However, Sands et al. specifically discloses that coating the sugar particles with maltodextrin results in the free-flowing property, thus preventing agglomeration (C3, L38-L58; C3, L65 – C4, L2). The asserted benefit of preventing agglomeration due to the maltodextrin coating cannot be said to be unexpected in light of the teaching in Sands et al. of such an effect, which renders Applicant’s arguments unpersuasive.
 For claims 5 and 11, Applicant asserted that D2 (which is directed to a different Park reference than the one presently cited) does not teach using indigestible maltodextrin as a coating (Applicant’s Remarks, p. 10, ¶5 – p. 11, ¶1).
As discussed previously herein, Sands et al. discloses the use of indigestible maltodextrin as a coating material, which renders Applicant’s arguments unpersuasive.
The rejections of claims 2, 6-8, and 12 have been maintained herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Claims 1, 2, 6-8, and 12 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793